DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-10 and 14-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 11-13, directed to using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 5 and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art record does not teach or suggest an apparatus with over other claim features “wherein the connecting member comprises: a first radio frequency filter pattern having the first and second frequency passbands, and comprising a first port electrically connected to the IC and a second port electrically connected to at least one of the patch antennas; and a second radio frequency filter pattern having the first and second frequency passbands, and comprising a third port electrically connected to the IC and a fourth port electrically connected to at least another one of the patch antennas.” as recited in claim 1.
In regards to claim 14-19, the prior art of record does not teach or suggest an apparatus with over other claim features “wherein the connecting member comprises: a first filter layer in which either one of a first radio frequency filter pattern and a second radio frequency filter pattern is disposed; a first ground layer disposed between the first filter layer and the antenna package; a second filter layer in which another one of the first radio frequency filter pattern and the second radio frequency filter pattern is disposed; and a second ground layer disposed between the first filter layer and the second filter layer, and wherein the first radio frequency filter pattern comprises: a first ring-shaped pattern comprising a first portion and a second portion; a first extension pattern extending from a first port electrically connected to the IC, in a first direction, along the first portion; and a second extension pattern extending from a second port electrically connected to at least one of the patch antennas, in a direction different from the first direction, along the second portion.” as recited in claim 14.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Tikka [US 2011/0210901 A1] who teaches A front-end circuit includes a signal path and a first antenna port. A first antenna switch is electrically connected to the first antenna port. A second antenna port is electrically connectable or connected to the signal path. An antenna termination circuit is electrically connected to the first antenna switch. The antenna termination includes an impedance element.
The primary reason of allowance of the claims is improvement with the connecting member comprises: a first filter layer in which either one of a first radio frequency filter pattern and a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844